 Case 1:19-cr-00101-LPS Document 81 Filed 11/17/20 Page 1 of 1 PageID #: 668




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )              Crim. No. 19-101-LPS
                                             )
AARON DAVIS,                                 )
                                             )
               Defendant.                    )

                                            ORDER

       At Wilmington this 17th day of November, 2020, for the reasons stated in court

November 16, 2020,

       IT IS HEREBY ORDERED that:

       1.      The Jury Trial is CONTINUED.

       2.      The government shall file a joint status report on or before November 30, 2020.

       3.      A telephone conference is scheduled to commence on Tuesday, December 1,

2020 at 1:45 p.m., with the government coordinating the call.

       4.      The time from the date of this order until the teleconference is excluded under the

Speedy Trial Act, because the ends of justice served by the delay outweigh the best interest of

the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A)




                                             UNITED STATES DISTRICT JUDGE
